Case 2:19-cv-10546-PDB-RSW ECF No. 91 filed 09/30/20   PageID.2048    Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 TRIVLY DOBBINS,
                                              Case No. 19-cv-10546
                   Plaintiff,
                                              Paul D. Borman
 v.                                           United States District Judge

 NATIONAL UNION FIRE                          R. Steven Whalen
 INSURANCE COMPANY OF                         United States Magistrate Judge
 PITTSBURG, PA,

                Defendants.
 ______________________________/

       ORDER (1) ADOPTING MAGISTRATE JUDGE WHALEN’S
  SEPTEMBER 9, 2020 REPORT AND RECOMMENDATION TO GRANT
  IN PART AND DENY IN PART DEFENDANT NATIONAL UNION FIRE
 INSURANCE COMPANY’S MOTION TO DISMISS (ECF NO. 90) AND (2)
 DENYING DEFENDANT’S REQUEST FOR DISMISSAL BUT GRANTING
         MOTION IN PART AS TO SANCTIONS (ECF NO. 73)

      On September 9, 2020, Magistrate Judge R. Steven Whalen issued a Report

 and Recommendation to grant in part and deny in part Defendant National Union

 Fire Insurance Company’s Motion to Dismiss (ECF No. 73). (ECF No. 90, Report

 and Recommendation.)
Case 2:19-cv-10546-PDB-RSW ECF No. 91 filed 09/30/20         PageID.2049    Page 2 of 3




       Having reviewed the Report and Recommendation, and there being no timely

 objections from any party under 28 U.S.C. § 636(b)(1) and E.D. Mich L. R. 72.1(d),

 the Court ORDERS that:

       (1)   Magistrate Judge Whalen’s September 9, 2020 Report and

 Recommendation (ECF No. 90) is ADOPTED; and

       (2)   Defendant’s request in its motion for dismissal is DENIED; but

       (3)   Defendant’s request for sanctions is GRANTED IN PART, and the

 Court ORDERS as follows:

             (a)    Pursuant to Fed. R. Civ. P. 37(b)(2)(C), Plaintiff is ORDERED

             to pay to Defendant its reasonable costs and attorney fees expended in

             bringing this motion;

             (b)    Defendant shall submit a bill of costs to the Court within fourteen

             (14) days, and Plaintiff shall have fourteen (14) days to file a response

             to the bill of costs;

             (c)    Attorneys for the parties are ORDERED to meet and confer in

             person regarding Defendant’s outstanding discovery requests within

             fourteen (14) days of this Order, and Plaintiff is ORDERED to fully

             respond to Defendant’s outstanding discovery requests within 14 days

             after that meeting; and




                                              2
Case 2:19-cv-10546-PDB-RSW ECF No. 91 filed 09/30/20     PageID.2050       Page 3 of 3




            (d )   Plaintiff is hereby warned that her failure to comply with this

            Order, or with any discovery order, will result in the dismissal of

            her complaint.



 IT IS SO ORDERED.

                                            s/Paul D. Borman
 Dated: September 30, 2020                  Paul D. Borman
                                            United States District Judge




                                           3
